Citation Nr: 0110700	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-33 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected right knee disability, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to July 
1982.

These matters came to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


REMAND

Initially, when the veteran filed his substantive appeal, he 
indicated that he wished to have a hearing before a member of 
the Board.  A review of the claims file indicates that there 
have been some difficulties with scheduling a hearing before 
a member of the Board.  In a March 2001 letter, the veteran 
requested a personal hearing before a member of the Travel 
Board, and the undersigned granted the motion in April 2001.  

Accordingly, this case is remanded for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


